Citation Nr: 1542047	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-29 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1958 through March 1969, and September 1970 through October 1981, with deployment to Vietnam from May 1968 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

On his October 2012 substantive appeal, the Veteran requested a videoconference hearing before a Member of the Board in connection with his claim.  The Board remanded this case to afford the Veteran with his requested hearing in May 2014.  The RO notified the Veteran that his hearing was scheduled for May 2014.  However, he withdrew his hearing request in August 2014, December 2014, and March 2015 statements.  There are no other hearing requests or requests to reschedule of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e) (2015).

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  There are no VA treatment records in the Veteran's Virtual VA claims file.  All documents in Virtual VA are duplicative of those in VBMS, or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain VA medical records.  Throughout the prosecution of this claim, the Veteran has routinely submitted his own treatment records.  These have included records from the Oklahoma City VA Medical Center (VAMC) and Lawton VA Outpatient Clinic (OPC) for treatment from August 2003 through November 2005, June 2009 through December 2010, and June 2011.  However, in the March 2012 rating decision and the September 2012 statement of the case, the RO indicated their electronic review of records from the Oklahoma VAMC and Lawton OPC for treatment from October 2002 through January 2012.  As discussed above, there are no treatment records in Virtual VA, and VBMS only includes the treatment records submitted by the Veteran.  Therefore, it would appear that there are outstanding VA treatment records, and remand is required to obtain the Oklahoma City VAMC and Lawton OPC records for treatment since October 2002.  

Remand is required to attempt to obtain private medical records.  The Veteran has also routinely submitted his treatment records from the Reynolds Army Community Hospital at Fort Sill.  The most recent of these is a September 2011 cervical spinal MRI.  Prior to that, based on the records submitted, he appears to have regularly sought care there through February 2005.  On remand, the AOJ should give the Veteran the opportunity to authorize the release of any Reynolds Army Community Hospital treatment records.  Moreover, the Veteran's wife's, in a September 2011 statement, made reference to chiropractic care; and the Veteran has submitted October 2002 and January 2006 private audiograms.  While on remand, AOJ should also give the Veteran the opportunity to authorize the release of any private chiropractic or audiological treatment records.  

Remand is required to obtain VA Vocational Rehabilitation and Employment Services (VRE) records.  Further, the Veteran has reported in his June 2011 claim and April 2012 notice of disagreement that the VA's VRE Counselor denied him access to the VA's training services based on service-connected disabilities.  The VRE Counselor's April 2004 notification letter is of record; but the letter refers to past meetings, and the other records have not been associated with the VBMS file.  Additionally, the Veteran's October 2012 substantive appeal and his wife's September 2011 statement referred to a denial of rehabilitation training outside the VA system at the Great Plains Technology Center.  Remand is required to obtain the VA VRE records and the Great Plains Technology Center's records.  

Finally, remand is required for an updated and adequate social and industrial survey.  The Veteran's representative has argued that the October 2011 VA examiner considered both nonservice-connected disabilities and service-connected disabilities in offering the opinion that the Veteran could perform sedentary work, without considering his service connected hearing loss.  While the October 2011 audiological VA examiner did consider the Veteran's service-connected hearing loss, no opinion has considered the combination of all the Veteran's service-connected disabilities on his ability to work.  Remand is required for a social and occupational survey.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any chiropractic treatment records, audiological treatment records from Advanced Hearing Aids and Audiological Associates, and any vocational or rehabilitational records from the Great Plains Technology Center.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  Contact any appropriate VA medical facility, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Oklahoma VAMC and Lawton OPC for treatment since October 2002.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

3.  Contact the appropriate VA Vocational and Rehabilitation Employment Services, to obtain records dating back to June 2003.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

4.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  A specific request should be made for the Veteran's authorization to release any records from Reynolds Army Community Hospital at Fort Sill for treatment since February 2005.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

5.  After completing the foregoing development, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.  

The surveyor must address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his degenerative arthritis of the lumbar spine, posttraumatic stress disorder, bilateral hearing loss, tinnitus, and otitis media.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

